Chapman, J.
In Daggett v. Shaw, 5 Met. 223, it is said that the declarations of ancient persons, who are deceased at the time of the trial, made while in possession of land owned by them, pointing out their boundaries, on the land itself, are admissible in evidence, when nothing appears to show that they were interested to misrepresent in thus pointing out their boundaries ; and it need not appear affirmatively that the declarations were made in restriction of or against their own rights. This doctrine is recognized in Bartlett v. Emerson, 7 Gray, 174, and Ware v. Brookhouse, Ib. 454. It applies to the present case, because it appears that the defendant’s father was on the tract when he pointed out the boundary, and it does not appear that any controversy had then arisen respecting his title. Being in actual occupation of the land, under claim of title, he pointed out the limits of his claim. The evidence should have been admitted. Exceptions sustained.